           Case 1:21-cv-00796-RP Document 7 Filed 09/15/21 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §                   1:21-CV-796-RP
                                                  §
STATE OF TEXAS,                                   §
                                                  §
               Defendant.                         §

                                             ORDER

       Before the Court is Plaintiff United States of America’s (“Plaintiff”) Motion to Exceed Page

Limitations. (Dkt. 6). Pursuant to Local Rule CV-7(d)(3), a party may exceed the page limitations

when authorized by the Court. Defendant State of Texas (“Defendant”) represented to the Court in

an email sent at 8:28 a.m. on Wednesday, September 15, 2021 that it is not opposed to Plaintiff’s

request. In light of Defendant’s nonopposition, the Court will grant Plaintiff’s motion as unopposed.

       Accordingly, Plaintiff’s Motion to Exceed Page Limitations, (Dkt. 6), is GRANTED.

       IT IS ORDERED that the Clerk of the Court shall file Plaintiff’s Emergency Motion for a

Temporary Restraining Order or Preliminary Injunction and its accompanying exhibits.

       SIGNED on September 15, 2021.



                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE
